DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 10/18/2021.  Claims 11-16, 18-22, and 24-32 are pending; claims 18-22 and 24-28 are withdrawn; and, claims 11-16 and 29-32 are examined below.  The earliest effective filing date of the present application is 06/13/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-16 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the test image” at line 27.  This renders the claim indefinite because “a test image” is not recited prior to this.  Prior to this, Applicant recites “the acquired photographic test images” (emphasis added).  See also line 26.  There is a lack of proper antecedent basis.  It’s unclear to the examiner which particular “test image” of the claimed “test images” Applicant is referring to.  Appropriate correction is required. 
Claim 32 recites the limitation “the one or more sheets of paper comprise more than one sheet. . . .” in line 2.  This renders the claim indefinite.  It is unclear to the examiner how “one . . . sheets of paper” is required to include more than one sheet of paper.  The recitations in the claim are inconsistent with each other rendering the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2008/0077511 to Zimmerman (“Zimmerman”) in further view of U.S. Pat. Pub. No. 2014/0089032 to Bell (“Bell”).

	With regard to claim 11, Zimmerman discloses the claimed store profile generation method comprising: 
 	with an image capture assembly mounted on a mobile base (for the claimed image capture assembly on mobile base, refer to Fig. 4 as explained at [0064], where in addition to 30 the RFID readers 73 and other readers are also included in the “image capture assembly” and the examiner notes that an “image” is defined as “a vivid or graphic representation or description” (emphasis added) as defined in Merriam-Webster Dictionary, as retrieved at https://www.merriam-webster.com/dictionary/image (see attached), where the RFID reader and other readers acquire data images of the surrounding environment), acquiring photographic (see [0017] “The tracking imaging device is a digital camera with  test images of a printed calibration target, the printed calibration target including a plurality of machine-readable landmarks (see e.g. [0018] “Generating the product database comprises capturing the shelf image for a plurality of shelves and processing the shelf image to detect the product barcode, the location for a product, an image of the product, and to generate a visual descriptor of the product.”) and location-encoding marks (see [0017] “tracking tags” at “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.  In one embodiment, the tracking tags comprise retro-reflective material.  The tracking tags are identified using a tracking imaging device.”), each of the plurality of machine-readable landmarks associated with one of the location-encoding marks in the printed calibration target, the location-encoding mark encoding location information (see e.g. [0015] “The present system generates an inventory map of a store when the mobile inventory robot is manually navigated through the store to identify items on shelves, establishes a location for each of the items on the shelves, reads and associates a barcode for each of the items.” Where in order to create the “map” the system of Zimmerman uses the location information and the machine-readable landmark info, such as barcode data, waypoint data, etc.); see [0017] “Generating the inventory map comprises locating tracking tags and waypoints.  The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.”; [0066] “The installer generates a map of the store in the mapping system 65 comprising [known] locations of the infrared waypoints”), each of the location-encoding marks being located adjacent to or positioned on the associated machine-readable landmark and encoding location information for the associated machine-readable landmark (see [0017] “Generating the inventory map comprises locating tracking tags and waypoints.  The tracking tags are attached to a fixed structure in the store, such as . . . shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.” (emphasis added), where when the tags are attached to the shelves they are adjacent to the landmark; [0066] “The installer generates a map of the store in the mapping system 65 comprising [known] locations of the infrared waypoints”; see also [0050] where RFID tags may “be used as waypoints for navigation.”; see [0054] where the location-encoding mark of the various receives barcodes includes “location information” as the barcode is decoded to determine “which item is expected to be in the shelf above the barcode” where this is “location information” as claimed as this indicates what is supposed to be at that location, at that time.);
moving the mobile base (see Fig. 3, showing mobile base; see Fig. 5B for the moving of the base, “by manually driving mobile inventory robot down aisles of store”) around a product facility which includes an arrangement of product display units for displaying products, product labels being associated with the display units, the product labels displaying product-related data for the displayed products (see e.g. Fig. 5B, 535 and 540); 
 	with an image capture assembly mounted on the mobile base, acquiring images of the product display units at a sequence of locations of the mobile base (see [0018], where the camera(s) capture the shelf image for a plurality of shelves, where the “sequence of locations” are the shelfs); 
 	with a computer processor: 
 		generating a spatial characterization of the image capture assembly, including detecting the machine-readable landmarks and positions of the detected machine-readable landmarks on the acquired test images of the printed target (see e.g. [0018] “Generating the product database comprises capturing the shelf image for a plurality of shelves and processing the shelf image to detect the product barcode, the location for a product, an image of the product, and to generate a visual descriptor of the product.”), detecting the set of location-encoding marks on the acquired photographic test images (see [0017] “tracking tags” at “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.  In one embodiment, the tracking tags comprise retro-reflective material.  The tracking tags are identified using a tracking imaging device.”), decoding the location information from the detected set of location-encoding marks (see [0017] “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.” Where when the location of the mobile inventory robot is determined this is, at least in part, decoding the location information from the tracking tags; [0063]; [0065]), matching the detected positions of the machine-readable landmarks on the acquired test images to actual locations of the machine-readable landmarks on the printed target (see [0056]), the actual locations being determined from the decoded location information (see [0017] and [0065]), and computing the spatial characterization therefrom (see [0015], [0017], [0066], etc.), including computing at least one projection matrix for the test image (see abstract, where the process of generating the map includes “decoding a product barcode from the captured shelf image” where the barcode is the claimed “projection matrix” and the barcode is decoded for the test image, or computed as claimed);			
 		extracting the product-related data from the acquired images of the product display units (see abstract, where barcode from acquired image is decoded) and constructing a store profile indicating locations of the product labels throughout the product facility (see e.g. [0015] where a processor “generates an inventory map of a store”), based on the extracted product-related data (see [0015] based on reading and associating a barcode with a location), a spatial characterization of the image capture assembly (see [0017] “The tracking tags are identified using a tracking imaging device.  , and information on the locations of the mobile base (see [0017] “The tracking tags are attached to a fixed structure in the store, such as ceiling tiles, beams, pillars and shelves, to assist the mobile inventory robot in determine a location of the mobile inventory robot.”).  
 	However, Zimmerman does not disclose “computing at least one projection matrix for the test image for transformation of the test image into real space.”  (emphasis added).  The examiner refers to Bell at e.g. Fig 2A, [0005], [0030] that it would have been obvious to one of ordinary skill in the mapping art at the time of filing to include the ability to generate a projection matrix (see Fig. 2A, where the fleet work load is the generated projection matrix) for transformation of the test image into real space (see e.g. Fig. 2A, where the test image is transformed into real space by showing the fleet projection matrix over the test image), where this is performed so that real conditions can be portrayed on a test image in order to show what’s occurring in real space.  Bell at [0005]; [0030] “by maximizing visibility of the S/R facilities and by providing selectable options to a user to improve operations across the S/R facility and between S/R facilities. In embodiments, aspects can be directed toward management of inventories and/or workloads at one or more facilities.”  

	With regard to claim 12, Zimmerman further discloses where the product-related data comprises at least one of printed barcodes and text (see abstract, where barcode from acquired image is decoded).  

	With regard to claim 13, Zimmerman further discloses where the acquiring images of the product display units comprises acquiring images at each of a plurality of vertically- spaced positions for each of a sequence of locations of the mobile base (see Figs. 8A and 8B; [0072]).  

	With regard to claim 16, Zimmerman further discloses where the acquiring images at each of the plurality of vertically-spaced positions includes using a first and second capture device, such as using “one or more imaging cameras” on the mobile base.  See Fig. 3 and [0024].    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Bell, and in further view of U.S. Pat. Pub. No. 2009/0060349 to Linaker et al. (“Linaker”).

	With regard to claims 14 and 15, Zimmerman further discloses where acquiring images at each of the plurality of vertically-spaced positions (see Fig. 5, and 7A).  However, Zimmerman is silent regarding translating a plurality of image capture device from a respective first position to a respective second position.  Linaker teaches at e.g. [0019], [0020] that it would have been obvious to one of ordinary skill in the planogram art at the time of filing to include the ability to translate a plurality of image capture device from a first position and a second position at e.g. [0019], where this is performed in order to use those images and combine them into a composite image that includes the planogram.  Therefore, it would have been obvious to one of ordinary skill in the planogram art at the time of filing to modify Zimmerman with the ability to have cameras that capture images from different locations, which are aggregated and used as a planogram, where this is beneficial so that multiple images can be used to define a planogram/composite image.  

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Bell, and in further view of U.S. Pat. Pub. No. 2015/0012339 to Onischuk (“Onischuk”).
With regard to claims 29-32, Zimmerman and Bell do not teach the specifics of these claims.  However, Onischuk teaches at e.g. Fig. 1B, the ability to print on a piece of paper multiple encoded pieces of data, such as location data (see LOCATION ID barcode) and machine readable landmark (see any of the other barcodes such as REGISTRATION ID), including multiple sheets of paper as shown in first sheet at Figs 1A-B, and second sheet at Figs. 2A-B, where this would be beneficial in order to convey the multiple different instances of encoded data to any reviewer/reader of the documents.  When combined with Zimmerman, the sheets of barcoded data could easily be attached to the shelf of Zimmerman, or anywhere in the warehouse for that matter.  Therefore, it would have been obvious to one of ordinary skill in the warehouse management/purchasing art at the time of filing to modify the combination of Zimmer and Bell, as combined above, with the ability to include encoded data on a sheet of paper and attaching that piece of paper to, for instance, the shelf of Zimmerman, where this is beneficial in order to convey the multiple different instances of encoded data to any reviewer/reader of the documents.  


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PETER LUDWIG/Primary Examiner, Art Unit 3687